Dickinson, J.,
(dissenting.) I understand that the evidence tended to show that the representation in question, made by the plaintiff’s agent, was that the Hartford company, in wUich the defendant was then insured, did not issue a policy embracing the feature of life insurance; that this was untrue, and was known to be so by the plaintiff’s agent; that the defendant’s agent, relying upon this representation and believing it to be true, allowed the existing policy in the Hartford company to be cancelled, and effected a new insurance with the plaintiff. I am not prepared to assent to the proposition that this did not constitute fraud.